Citation Nr: 1529257	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  15-00 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a kidney condition, to include kidney cancer and kidney disease.

2.  Entitlement to service connection for a lumbar spine condition.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1954 to December 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal of February 2013, March 2013, and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Jackson, Mississippi, and San Diego, California.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After having carefully considered both issues on appeal, the Board believes the Veteran's claims must be remanded for further development. 

The Board finds the December 2014 VA examination opinion regarding the Veteran's claimed back condition and the February 2013 VA examination opinion regarding the Veteran's claimed kidney condition to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

With respect to the December 2014 VA back examination, the examiner concluded that the Veteran's diagnosed degenerative arthritis of the spine was less likely than not caused by his military service.  The examiner's rationale stated that the C-file and the service treatment records were reviewed and the examiner "did not find supportive information in the [Veteran's] STR that suggested that while he was on active duty, his thoracolumbar spine was a problem, was arthritic, was requiring therapy, etc."  As indicated by the Veteran, the Veteran's service treatment records contain multiple documentations of treatment for, and complaints of, back conditions.  It is unclear if the examiner considered these in his opinion and was able to distinguish them from the Veteran's current back condition, or that he did not see these multiple notations in service treatment records.  Regardless, the Board finds that remand is necessary in order for the examiner to properly address the in-service documentations of treatment for a back condition, and if they are not related to the Veteran's current back condition, thoroughly explain why they are not etiologically linked.

With respect to the Veteran's claimed kidney condition, the February 2013 VA examiner did not address the Veteran's contentions that his current kidney condition is related asbestos or diesel fumes.  As a result, remand is necessary in order for the examiner to provide an addendum opinion addressing these contentions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a new opinion or schedule the Veteran for a new examination to determine the likelihood of the Veteran's current back disability being related to his active duty service.  Whether a new opinion is adequate, or a new examination is necessary, is up to the discretion of the examiner.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the opinion or examination. The examiner must indicate that the claims file was reviewed in conjunction with the report. 

The examiner should provide a medical opinion on the etiology of the Veteran's back disorder.  Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's back disorder is causally or etiologically related to the Veteran's period of active service.

In providing the opinion, the examiner should specifically address the Veteran's service treatment records, and any documented back symptoms and treatment.  Additionally, the examiner should address any relevant private treatment records, to include the March 2013 private medical opinion submitted by the Veteran.

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

2.  Obtain a new opinion or schedule the Veteran for a new examination to determine the likelihood of the Veteran's current kidney disability(ies) being related to his active duty service.  Whether a new opinion is adequate, or a new examination is necessary, is up to the discretion of the examiner.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the opinion or examination. The examiner must indicate that the claims file was reviewed in conjunction with the report. 

The examiner should provide a medical opinion on the etiology of the Veteran's kidney disorder(s).  Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's kidney disorder(s) is causally or etiologically related to the Veteran's period of active service.

In doing so, the examiner should address the Veteran's contentions that  his kidney condition(s) are related to exposure to diesel fuel fumes or asbestos.

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issue on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




